Title: From George Washington to Joseph Jones, 11 February 1783
From: Washington, George
To: Jones, Joseph


                        
                            Dear Sir
                            Newburgh 11th Feby 1783
                        
                        I am about to write you a Letter on a subject equally important & delicate—which may be extensive in
                            its consequences & serious in its nature. I shall confine myself to the recital of what I believe to be facts, and
                            leave it with you to make deductions.
                        The printed remonstrance of Mr Chittenden, & his Council addressed to the President of
                            Congress—& founded upon the resolves of the 5th of December last, contains a favourable recital—in their own
                            behalf—of what I suppose to be facts, but if my memory serves me, it is an uncandid performance;inasmuch as it keeps out
                            of view an important transaction of theirs consequent of those resolves. Be this as it may, matters seem to be
                            approaching too fast to a disagreeable Issue for the quiet of my Mind. The resolves on one hand, and the remonstrance on
                            the other, unless it should be annulled by their Legislature at their next meeting, which I do not expect, seems to leave
                            little room for an amicable decision.
                        Matters being thus situated, permit me to ask how far, & by what means coercion is to be extended?
                            The Army, I presume, will be the answer to the latter. circumstances alone, for no determination after blood is
                            once drawn, can prescribe bounds to the former. It has been said, but of this you can judge better than I, that the
                            Delegates from the New England States in Congress—or the Majority of them,—are willing to admit these People into the Union as an Independent & Sovereign State—be this as it may, two things I am sure of—viz.—that they have
                            a powerful interest in those States—and have pursued very politic measures to strengthen & increase it, long
                            before I had any knowledge of the matter—& before the tendency of it was seen into, or suspected; by granting upon very
                            advantageous terms, large Tracts of Land—in which I am sorry to find the Army in some degree have participated.
                        Let me next ask,by whom is that district of Country principally settled? And of whom is your present Army (I
                            will not confinemyself to this part of it, but extend it to the whole) composed? the answer is evident —New
                            Englandmen.
                        It has been the opinion of some, that the appearance of force would awe these People into submission—If the
                            General Assembly should ratifie & confirm what Mr Chittenden & his Council has done, I shall be of a very
                            different Sentiment. and moreover that it is not a trifling force that will subdue them, even supposing they do derive no
                            aid from the Enemy in Canada. and that it will be a very arduous task endeed, if they should—to say nothing of a
                            diversion which may, & doubtless will be created in their favor from New York, if the War with G.Britain should
                            continue.
                        The Country is very Mountainous, full of Defiles& very strong. The Inhabitants for the most
                            part are a hardy race, composed of that kind of People who are best calculated for Soldiers; in truth who are Soldiers—for many, many hundreds of them are Deserters from this Army who having acquired property there, would be desperate in
                            the defence of it, well knowing they are fighting with halters about their Necks.
                        It may be asked if I am acquainted with the Sentiments of the Army on the subject of this dispute? I readily
                            answer No: not intimately—it is a matter of too delicate a nature to agitate for the purpose of information—but I have
                            heard many Officers of Rank & discernment,& have learnt by indirect enquiries, that others express the
                            utmost horror at the very idea of shedding blood in an affair of this sort. comparing it in its consequences, tho’ not in
                            principles, to the quarrel with Great Britain, who thought it was only to hold up the rod & all would be hush!
                        I cannot at this time undertake to Say there would be any difficulty with the Army
                            if it should be ordered upon this Service, but I should be exceedingly unhappy to see the experiment made—for besides the
                            reasons before suggested, I believe there would be great unwillingness in it to embrue their hands in
                            the blood of their Brethren. 
                        I have to add—that almost at the same instant, a number of the Printed Copies of the remonstrance were
                            dissiminated through every part of the Army—I do not know what effect it may have, but the design is obvious.
                        I promised in the beginning of this letter, that I should content myself with a simple relation of facts—I
                            shall therefore only lament  that Congress did not in the commencement of this dispute, act decidedly. This matter, as
                            you well know was much agitated last winter & a Committee of Congress with whom I had the honor to be in
                            conference,and of wch I believe you were one,saw Mr Chittendens letter to me—& approved of my writing him an
                            answer to the effect it was given. With great esteem & regard (and in much haste as Colo. Pickering is waiting I amDr Sir Yr most Obedt & Affecte Ser.
                        
                            Go: Washington
                        
                    P.S. Altho’ there can be no doubt of Congress having received the Remonstrance, alluded to in this letter, I send, nevertheless, one of the printed Copies. G.W.